Title: To Benjamin Franklin from Joshua Barney, 23 November 1782
From: Barney, Joshua
To: Franklin, Benjamin


Sir,L Orient Novr. 23d. 1782.
I have the honor to inform you that I only arrived last night owing to My carriage having broke down on the Road. I have found the Dispatches and According to Your orders have Dispatched a Courier with them to You. Your not having Given any Directions to Mr. Barclay concerning the Dispatches he Declines having any thing to do with them except providing me With the person who brings them. Therefore you will plan to Settle with the Courier on that head. My ship is at present Ready for Sea and hope I shall not be Detain’d any time And Am Your Most Obt. And Hble Servt
Joshua Barney
Excellency B Franklin
 
Addressed: His Excellency / B. Franklin / Passy / Nr. Paris
Notation: Joshua Barney Nov. 23 1782.
